Dissenting Opinion by
Mr. Justice Musmanno:
It is the position of the School District of the Borough of Irwin in these proceedings that (1) since the Court of Quarter Sessions had the power to determine the legality of the annexation ordinance it necessarily had the authority also to hear and determine other issues arising out of and incidental to the original determination; (2) that the amended decree was not interlocutory but final and therefore appealable; (3) that with the failure of the North Huntingdon School District to appeal from the amended decree, the decision of the Superior Court affirming the lower court’s action constituted an affirmance of the entire decree; and (4) that the rule to show cause was properly an original process.
The School District of the Township of North Huntingdon contends, on the contrary, that (1) the Court of Quarter Sessions was without authority to enter the amended decree as it was not vested with equitable powers; (2) that the supplemental decree ignored that provision of the School Code which provided there should be no change in the lines of a school district by annexation until the legality and correctness of such annexation had been finally adjudicated; (3) that the Borough School District improperly solicited the attendance of school children from another municipality and therefore lost whatever equities it may have origin*143ally had in the matter; (4) that the amendment of January 10, 1949, not having been submitted to the Superior Court for decision was not considered by that court; (4a) that, in spite of its terminology it is not supplemental or amendatory to the decree of January 7th because it dealt with an entirely different subject; (4b) that since the Court of Quarter Sessions had no jurisdiction to enter it the supplemental decree was void and of no effect and therefore required no attack in the appellate court; and (4c) that the amendment was interlocutory and unappealable because it merely contemplated a settlement between the school districts.
It will not be necessary to take up these contentions seriatim but I hope, by the termination of the exposition of my views, to have answered all the questions raised by them.
While it is true that the proposed annexation was not self-executing and that, in any event, it would not be effective until the beginning of the school year after the change had been permanently effected (Irwin Borough Annexation Case (No. 2), 165 Superior Ct. 134), it is still the fact that 67 children residing in North Huntingdon Township did attend the Irwin schools in anticipation of the legalization of the projected annexation. Debate as we may about the impropriety and irregularity of this scholastic contretemps, a very pragmatic situation was presented to the Court which required immediate and effective action. And the Court did not fail in fulfilling the duty thrust upon it. With Solomonic detachment it realized that in every serious crisis, theories must yield in the face of facts. No one can dispute that, next to healthful food, raiment and shelter, nothing is more important to a child’s welfare than education. The battle of the handbills and posters between the two municipalities had so intermingled the students of the school district that immediate court action was imperative to prevent the loss of school time *144on the part of the involved children. These pupils were already embarked on their voyage of the school term. To have taken no action would have thrown them between Scylla and Charybdis,. not knowing whether to attempt to reach the terminus of the academic year in the “foreign” school or to return to the home port of their own original school. Hence, the imperative need for an intervening force to restore order, safeguard educational continuity and provide for a fair and equitable settlement of the financial obligations arising out of the confused and tangled state of affairs.
In my opinion there is no doubt that the power to take the indicated action resided inherently in the court, firmly anchored as it was with specific statutory author^ ity conferred upon it to review the legality and propriety of the annexation ordinance. (Act of May 18, 1933, P. L. 818, as amended 53 P.S. 12900.) In addition to this statutory authority, the courts under our Constitution — “have certain inherent rights and powers which do not depend solely upon express constitutional or legislative grants. They may. do all things that are reasonably necessary for the administration of justice within the scope of their, jurisdiction: 14 Am. Jur., Courts, §171. Judge Maxey now Justice of the Supreme Court, recognized that rule when presiding in Lackawanna County in Re Surcharge of County Commissioners, 12 D. & C. 471.” (Commonwealth v. Brownmiller, 141 Pa. Superior Ct. 107).
The Supreme Court of the United States affirmed this course of action in the case of Peck v. Jenness, 48 U.S. 612, when it said: “It is a doctrine of law too long established to require a citation of authorities, that, where a court has jurisdiction, it has a right to decide every question which occurs in the cause.”
In Grime v. Department of Public Inst., 324 Pa. 371, we said: “Where a court has jurisdiction over the parties *145and over the cause of action, it has full power to act in the premises.”
Corpus Juris Secundum is quite specific on the subject: . . a grant of jurisdiction, in the absence of prohibitive legislation, implies the necessary and usual incidental powers essential to effectuate it, and subject to existing laws and constitutional provisions, every regularly constituted court has power to do all things that are reasonably necessary for the administration of justice within the scope of its jurisdiction, and for the enforcement of its judgments and mandates. So demands, matters, or questions ancillary or incidental to, or growing out of, the main action, and coming within the above principles, may be taken cognizance of by the court and determined, since such jurisdiction is in aid of its authority over the principal matter, even though, the court may thus he called on to consider and decide matters which, as original causes of action, would not he within its cognizance. When parties are once rightfully in court, the court has jurisdiction over them, and that jurisdiction continues, without further notice, as long as any steps can be rightfully taken in the cause.” (21 C.J.S. Courts, Sec. 88) (Emphasis supplied)
The School District of North Huntingdon maintains that since the supplemental decree of January 10, 1949, merely envisaged a financial agreement between the two school districts awaiting an adjudication as to whether North Huntingdon was indebted to Irwin, the decree was therefore interlocutory and not appealable. But a judgment or decree is ripe for appeal when it precludes a party from further action in the Court entering the decision: “A decree to be final and appealable must preclude the complaining party from further action in the court making such decree: Keasbey’s Trust Estate, 342 Pa. 439, 444. The decree of the court below directing distribution of the fund to depositors determined appel*146lant’s rights in and to said fund. Failure to refer to appellant’s putative right to trace the trust res . . . does not affect the finality of the decree.” (Washington Trust Co. Acct., 350 Pa. 363, 366)
The supplemental decree specified that such children as attended a school district outside their resident municipality would be permitted to continue in that school until the end of the then current term and that their tuition would “be paid by the school district of their residence.” This arrangement answered the dictates of reason and satisfied the demands of fairness. It was not necessary to specify what the tuition amounted to since the calculating machinery was already provided for in the Public School Code (Act of July 5,1947, P. L. 1266, sec. 7, re-enacted by Act of March 10, 1949, P. L. 30, sec. 2561, as amended 24 P.S. 25-2561.) This judicious fact-facing and face-saving supplemental decree, in effect, authorized the representatives of the combatting school districts to sit down at their Panmunjon table, strike a balance as to who owed whom, and retire with the honors of war.
The failure or disinclination of the North Hunting-don School District to appeal from the supplemental decree invested it with a finality as conclusive as though affirmed on appeal. In Fleming v. Strayer, 367 Pa. 284, we said: “When a court of competent jurisdiction has determined a litigated cause on its merits, the judgment entered and not reversed on appeal is, as between parties to the suit and their privies, final and conclusive with regard to every fact which might properly be considered in reaching a judicial determination and with regard to all points of law relating directly to the cause of action in litigation. . .”
And then, although the North Huntingdon School District did not appeal from the supplemental decree, that pronouncement nevertheless went to the Superior *147Court as part and parcel of the case, since it was an integral segment of the adjudication which had declared the annexation ordinance invalid. In its completed form the decree provided, therefore, (1) for the invalidation of the annexation ordinance, and (2) that the children who had been buifetted about in the war of the school districts should remain in their respective classes and schools until the end of the term, with the home school districts paying for their respective tuitions.
When the Superior Court affirmed the action of the Court below it inevitably affirmed at the same time the amended decree which, by its very terms, ivas flesh and bone of the original decree: “Now, therefore, after due and careful consideration, it is ordered, adjudged and decreed that the order and decree of this Court made or issued on January 7,1949, shall he supplemented and, amended by adding thereto the following: . . .” (Italics supplied).
The question of divisability of affirmance was discussed by the Superior Court in the case of Kay v. Gray, 30 Pa. Superior Ct. 450, where there had been a per curiam opinion of the Supreme Court affirming the action of the lower court: “ ‘So far as we have been able to discover there is no ground whatever for the contention that the decision of the Supreme Court does not apply to that part of the decree relating to the validity of the mortgage. The decree was affirmed as an entirety, and as the case is now presented the question of the validity of the mortgage must be regarded as res judicata.’ ”
Litigation, as everyone knows whether he has been subjected to it or not, is an expensive undertaking and every effort is made or should be made to dispose of a legal controversy, no matter the number of its facets, in one all-embracing final adjudication. The courts are already inundated with cases awaiting final disposition. *148Further and further interminable delays would be inevitable if issues were to be disposed of piecemeal rather than all-inclusively. When a litigant is dissatisfied with a decision an obligation devolves upon him to appeal the decision directly and not collaterally. In Johnson & Co. v. Carver & Swift, 175 Pa. 200, we admonished : “If the first decree was erroneous for want of statutory authority, why did plaintiffs not at once take advantage of the error by appeal?”
The appellees also complain that the appellants erred in using the rule to show cause as an original process, but our courts have often sanctioned this procedure when it is obvious that an expeditious, equitable and just result can be achieved thereby. In Automobile Banking Corporation v. Weicht, 160 Pa. Superior Ct. 422, the Superior Court said: “However, in the circumstances of this case, and since it will appear that instead of harming appellant it will actually aid him in attaining his objective, we have not experienced insurmountable difficulty in sanctioning the procedure followed here. The use of rules is a peculiar feature of our Pennsylvania jurisprudence, and grew out of the administration of equity through common law forms.”
In Delco Ice Manufacturing Co. v. Frick Co., Inc., 318 Pa. 337, the use of a rule to show cause as proper procedure for initiating a proceeding to strike off a conditional sales contract was approved by this Court: “In discussing rules to show cause, in Park Bros. & Co. v. Oil City Boiler Works, 204 Pa. 453, Justice Mitchell says: ‘The enlarged operation of rules is a somewhat peculiar and very admirable feature of Pennsylvania jurisprudence, growing largely out of the administration of equity through common law forms. It was early held that remedy by rules had supplanted the ancient audita querela and writ of error coram nobis, and the constant tendency.., of-modern practice has been to en*149large rather than to restrict their operation(Emphasis supplied)
The decision of the Majority leaves the litigation in this case in the midstream of indecision. What is now the scholastic status of the 67 North Huntingdon school children who studied in the Irwin schools? Will they receive credit for the year spent in a school not their own? Suppose the Irwin School District refuses to award credit to the “foreign” students because their tuition has not been paid? If North Huntingdon still refuses to pay for the tuition, what avenue is open to the Borough of Irwin to compel payment? Having endeavored but failed to get payment through the process of a rule to show cause, will Irwin be estopped now, on the principle of res ad judicata, from filing a suit in assumpsit?
These questions, I fear, will outfit further vessels of contention to sail the heavy seas of dubious litigation.
I dissent.